IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-41328
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOE WILLIAM PINEDA, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. V-00-CR-43-ALL
                       --------------------
                           June 22, 2001

Before HIGGINBOTHAM, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joe William Pineda, Jr., appeals his sentence following his

conviction for one count of possession with intent to distribute

14.5 grams of cocaine.   Pineda contends that the district court

erred in basing his sentence upon relevant conduct pursuant to

U.S.S.G. § 1B1.3; he argues that the district court erroneously

relied upon testimony detailing his involvement with trafficking

both powder and crack cocaine.

     Pineda first argues that the district court erred in finding

that his dealings in powder cocaine should not have been used to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41328
                                  -2-

calculate his sentence.    This argument is frivolous.   Although

the district court found evidence pertaining to Pineda’s dealings

in powder credible, it specifically declined to base his sentence

on this evidence.    Rather, the relevant-conduct enhancement was

based solely on Pineda’s dealings in crack cocaine.

     Pineda also challenges the district court’s decision to

enhance his sentence due to his dealings in crack cocaine.     This

decision was based on the district court’s findings of

credibility.    These credibility determinations are entitled to

deference.     See United States v. Huskey, 137 F.3d 283, 291 (5th

Cir. 1998).    Because the district court’s relevant-conduct

findings are supported by the testimony that it found credible,

the district court’s decision to enhance Pineda’s sentence for

this conduct is not erroneous.    Pineda has not shown that the

district court erred in enhancing his sentence based on relevant

conduct.    Accordingly, the judgment of the district court is

AFFIRMED.